DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 18, 2022, has been entered.

Claims 1, 9, and 17 are amended.
Claims 1-20 are pending.

Information Disclosure Statement
The Information Disclosure Statement filed on April 18, 2022, has been considered.

Response to Remarks/Amendments
35 USC §101 Rejections
The Applicant traverses the rejection for lack of subject matter eligibility, contending that the Office does not make a prima facie case of ineligibility because no link between the abstract idea and its category is provided in the rejection.  See Remarks pp. 9-10.  In response, the Examiner points to the rejection, below, which states: “These claim elements, when considered alone and in combination, are considered to be abstract ideas because they are directed to a method of organizing human activity which includes modifying data and business evaluation thresholds for making suggestions; and processing transactions based on the modifications.” 
The Applicant additionally contends that the abstract ideas of [1] changing the size of an array and triggers; [2] processing transaction data; and [3] making suggestions do no fall within the grouping of ‘managing personal behavior or relationships or interactions between people.’  In response, the Examiner submits that the limitations of the claims amount to rules or steps that a human being could follow to make what essentially amounts to a mathematical calculation regarding the size of arrays and triggers; processing transactions based on the result; and making suggestions based on the result.  The phrase "methods of organizing human activity" is used to describe concepts relating to: managing personal behavior or relationships or interactions between people, (including social activities, teaching, and following rules or instructions).  See MPEP §2106.04(a)(2)[C]{II}.  The steps of the present claims essentially amount to rules or instructions a human being could follow in a business context for making a business decision regarding transaction processing.  However, a general purpose computer with a service bus is recited for implementation.  
The Applicant further contends that, because the MPEP does not provide a specific example of an ineligible claim that is the similar or the same as the Applicant’s claims, they do not fit into the category of ‘certain methods or organizing human activity.’  See Remarks p. 10.  In response, the Examiner submits that the examples from the MPEP are just that – examples.  Examples are non-limiting, and the present claims are directed to a method of organizing human activity because they recite steps for managing behavior to adjust a business calculation, process transaction data, and make suggestions.  Essentially, the claims recite steps that a human being could follow to determine when to adjust the size of an array and related triggers for making a business evaluation.  A human being could adjust the size of an array or trigger mentally or on paper, but the claims recite the use of a general purpose computer to implement the method.  Execution of the recited method does not produce a concrete or tangible effect.  The Applicant submits that even if a human being could adjust the size of an array or trigger and process transactions, that does not mean it is a method of organizing human activity.  See Remarks p. 10.  The Examiner respectfully disagrees.  The claims amount to business rules that attempt to manage human behavior in a business context.  
The Applicant additionally suggests that the Examiner has determined that the claims amount to a mathematical concept and/or mental process.  While the Examiner does acknowledge that the claims involve what could be considered mathematical processes and mental steps, the Examiner does not conclude that the claims are merely directed to a mathematical concept and/or mental process.  Therefore, the Applicant’s arguments in this regard are moot.  The Examiner does note that multiple abstract ideas may be present in a claim, and the presence of a mathematical process or mental process does not preclude the presence of other abstract ideas.  
The Applicant additionally submits that the subject matter eligibility rejection, below, does not consider the claims as a whole.  In response, the Examiner points to the rejection, which states: “The steps are all steps for managing personal behavior related to the abstract ideas of changing the size of arrays and triggers; processing transaction data; and making suggestions that, when considered alone and in combination, are part of the abstract ideas of changing the size of an array and triggers; processing transaction data; and making suggestions.”  Each and every limitation has been considered in arriving at the conclusion that the claims are not subject matter eligible.  The Applicant concedes that the claims amount to an improved form of business analysis in the remittance industry.  See Remarks p. 11.  The Examiner submits that steps and instructions for business data analysis amount to an abstract idea.  See MPEP §2106.04(a)(2)[C]: Other examples of following rules or instructions recited in a claim include: a series of instructions of how to hedge risk, Bilski v. Kappos, 561 U.S. 593, 595, 95 USPQ2d 1001, 1004 (2010).  The present claims similarly provide instructions to improve customer service and relationships in the remittance industry.
The rejection for lack of subject matter eligibility is accordingly maintained.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The Manual of Patent Examining Procedure (MPEP) provides detailed rules for determining subject matter eligibility for claims in §2106.  Those rules provide a basis for the analysis and finding of ineligibility that follows.
Claims 1-20 are rejected under 35 U.S.C. 101.  The claimed invention is directed to non-statutory subject matter because the claimed invention recites a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Although claims(s) 1-20 are all directed to one of the four statutory categories of invention, the claims are directed to [1] changing the size of an array and triggers (as evidenced by 
the preamble of exemplary claim 1); [2] processing transaction data (as evidenced by exemplary claim 1; “dynamically processing a plurality of transaction data based on the one or more adjusted at least one array”); and [3] making suggestions (as evidenced by exemplary claim 1; “generating a set of remittance suggestions and financial suggestions”); abstract ideas.  Certain methods of organizing human activity are ineligible abstract ideas, including managing personal behavior or relationships or interactions between people.  See MPEP §2106.04(a).  The limitations of exemplary claim 1 include:  “receives one or more inputs;” “stores and manages arrays of data structures;” “receiving one or more customer parameters and remittance trends;” “accessing one or more key performance indicators;” “accessing one or more DLPA metrics;” “adjusting at least one array;” “processing a plurality of transaction data;” “generating a set of remittance suggestions and financial suggestions;” and “communicating the set of remittance suggestions.”  The steps are all steps for managing personal behavior related to the abstract ideas of changing the size of arrays and triggers; processing transaction data; and making suggestions that, when considered alone and in combination, are part of the abstract ideas of changing the size of an array and triggers; processing transaction data; and making suggestions.  The dependent claims further recite steps that are part of the abstract ideas of changing the size of an array and triggers.  These claim elements, when considered alone and in combination, are considered to be abstract ideas because they are directed to a method of organizing human activity which includes modifying data and business evaluation thresholds for making suggestions; and processing transactions based on the modifications.
Under step 2A of the subject matter eligibility analysis, a claim that is directed to a judicial exception must be evaluated to determine whether the claim provides a practical application of the judicial exception.  Additional elements of the independent claims amount to generic computer hardware that does not provide a practical application (an interface, a data store, an analytics engine, and a database in independent claims 1 and 9; and a computer readable medium in independent claim 16).  The claims recite the use of an enterprise service bus, but the enterprise service bus merely serves as a technological environment for implementing the abstract idea.  The abstract idea of processing transaction data is generally linked to an environment with a service bus for implementation.  Therefore, the recited service bus merely amounts to a technological environment for implementing the abstract idea.  See MPEP §2106.05(h).  The service bus could also be considered generic computer hardware, because it contains generic electronic elements, such as pin connectors and wires.  See Specification ¶[0023]-[0024].  The claims do not recite an improvement to another technology or technical field, nor do they recite an improvement to the functioning of the computer itself.  See MPEP §2106.05(a).  The claims require no more than a generic computer (an interface, a data store, an analytics engine, and a database in independent claims 1 and 9; and a computer readable medium in independent claim 16) to implement the abstract idea, which does not amount to significantly more than an abstract idea.  See MPEP §2106.05(f).  No special purpose hardware is recited in the claims, so the claims do not apply the use of the judicial exception with a particular machine.  See MPEP §2106.05(b).  For these reasons, the claims do not provide a practical application of the abstract ideas, nor do they amount to significantly more than an abstract idea under step 2B of the subject matter eligibility analysis.  Using a generic computer to implement an abstract idea does not provide an inventive concept.  Therefore, the claims recite ineligible subject matter under 35 USC §101. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD N SCHEUNEMANN whose telephone number is (571)270-7947. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571-270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD N SCHEUNEMANN/Primary Examiner, Art Unit 3624